Title: To Benjamin Franklin from Lafayette, 27 July 1783
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


          
            My dear Sir
            Chavaniac july the 27th 1783
          
          I Beg leave to Return You My thanks for the Notice You Give me of An opportunity to
            America— But find it is too late to improve it, and My only Hope is that some letters I
            Have these past days sent to Paris, Have Been put on Board the Washington— Since we
            Could not Get Monney Here, I am Glad it Has Been found in Holland— Mr. Hartlay’s
            dissatisfaction, if Sincere, arises from a disposition in Great Britain I Have long
            foreseen— Time, I fear, Will prove those people are not to Be Confided in—And for ever I
            take them to Be Natural ennemies to America— Inclosed You Will find a paper, the
            postscript of Which Contains two letters, that I earnestly Beg You to Have forwarded to
            American printers— About the 15th
            August, and sooner if I may Be of Service, I Hope to tell You Myself How Respectfully
            and affectionately I Have the Honor to Be, My dear Sir, Yours
          
            Lafayette
          
         
          Notation: Lafayette July 27. 1783
        